PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/071,648
Filing Date: 20 Jul 2018
Appellant(s): ISAACS, Ari



__________________
David W. Schalk
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/15/2021

(1) Grounds of Rejection to be Reviewed on Appeal
 Every ground of rejection set forth in the Office action dated 9/18/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 14 recites “the first tubular section is positioned at 80 degrees relative to the second tubular section” in lines 1-2, however this limitation does not appear to be supported by the original specification, therefore the claim is rejected for introducing new matter.
Claim 15 is rejected due to dependency on claim 14.
 
Claims 1, 10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Keldmann (US 2012/0165482, hereinafter Keldmann ‘482) in view of Gray (US 4,579,114), Keldmann (US 2008/0190423, hereinafter Keldmann ‘423) and Faram (US 9,566,397).
Regarding claim 1, Keldmann ‘482 discloses (Figures 6 and 16) a medicament delivery device (10) comprising 
a first tubular section (11, inserted in mouth of user), 

a bendable section (corrugated part 13) including corrugations (paragraph [0046]) connecting the first tubular section to the second tubular section, 
a one way valve (valve 28 in Figure 16) in line with the first tubular section (valve is located in first tubular section 11), wherein the one way valve allows airflow from the first tubular section to the second tubular section and restricts airflow from the second tubular section to the first tubular section (see paragraph [0056] lines 4-12), and
a medicament (dose 14) contained within the medicament delivery device (10).
Keldmann ‘482 does not disclose that the one way valve has a widened body, wherein the widened body has a greater cross-section diameter than the first tubular section.
However, Gray teaches (Fig. 1-5) a respiratory device having a first tubular section (13) and second tubular section (22), wherein the first tubular section has a one way valve (valve 16, Col. 3 lines 26-27 state valve is one-way. The valve comprises a piston 26 that is biased against a tapered portion by a spring 28) having a widened body, wherein the widened body has a greater cross-sectional diameter than the first tubular section (shown in Fig. 3-5, valve 16 has greater cross-sectional diameter compared to first tubular section 13). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one way valve of Keldmann ‘482 to have a widened body as taught by Gray for the purpose of improving control of air flow due to the inclusion of a biasing spring
Keldmann ‘482 discloses a pair of removable caps proximate a proximal end of each of the first and second tubular sections which are removable prior to use (paragraph [0040]), but does not disclose a removable cap having a compartment holding a medicament including a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the removable cap and medicament of Keldmann ‘482 such that the removable cap has a compartment holding a medicament including a sealable opening, wherein a proximal end of the second tubular section is located within the removable cap and abuts the sealable opening, and wherein a proximal end of the first tubular 
The modified Keldmann ‘482 reference does not disclose wherein removal of a sealing medium for sealing the sealable opening causes the medicament to flow through the second tubular section in a first direction and into the corrugations of the bendable section, and wherein the medicament exits the second tubular section in a second opposite direction during use of the medicament delivery device after removal of the removable cap from the proximal end of the first tubular section and the proximal end of the second tubular section. However, Faram teaches (Fig. 3) an inhalation device including a first tubular section (inlet port 28. While Fig. 3 does not show the inlet port, claim 3 of Faram, dependent on claim 1 of Faram claims a combination of Fig. 1 and Fig. 3 that includes the multi-component embodiment of Fig. 3 (claim 3) that includes both an inlet port (claim 1 line 24) and outlet port (claim 1 line 11), see claims 1 and 3 of Faram) and a second tubular section (outlet port 24) proximate a sealable opening (seal 46 of outlet cap 26 is pierced to release medicament into chamber 12, thereby forming a sealable opening), and a removable cap (outlet cap 26) containing a medicament within (medicament contained within blister 44,46), and the wherein removal of a sealing medium for sealing the sealable opening (via piercing blister 44,46) causes the medicament to flow through the second tubular section in a first direction (medicament leaves member 44,46 and enters second tubular sections 24), and wherein the medicament exits the second tubular section in a second opposite direction during 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the operation of the medicament delivery device of the modified Keldmann ‘482 reference to include removal of a sealing medium for sealing the sealable opening causes the medicament to flow through the second tubular section in a first direction and into the corrugations of the bendable section, and wherein the medicament exits the second tubular section in a second opposite direction during use of the medicament delivery device after removal of the removable cap from the proximal end of the first tubular section and the proximal end of the second tubular section, as taught and suggested by Faram, for the purpose of reducing risk of improper dosing events (because user inhales from the second tubular section, which also engages the medicament cap, the cap must be removed prior to use. 

Regarding claim 10, the  Keldmann ‘482  reference discloses that the one way valve is a diaphragm check valve, a swing check valve, a stop-check valve, a lift-check valve, an in-line check valve, a duckbill valves, and a pneumatic non-return valve (one way valve is an in-line check valve, see valve 16 of Fig. 3-5 of Gray).
Regarding claim 14, as best understood, Keldmann ‘482 discloses a first tubular section that is bendable (Abstract). The limitation that the “the first tubular section is positioned at 80 degrees relative to the second tubular section before use of the medicament device before the use of the medicament device but after removal of the cap” is interpreted as the first section is capable of being positioned 80 degrees relative to the second section, therefore because the bendable section of Keldmann ’482 is bendable and allows for bent positions such as that shown in Fig. 6, the claimed feature of “is positioned at 80 degrees” is fully comprehended by Keldmann ‘482. Furthermore, it has been held that optimal values only involve routine skill in the art, and would be obvious to one of ordinary skill in the art absent a critical teaching from the present invention. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 15, Keldmann ‘482 discloses the positioning of the first tubular section relative to the tubular section causes the medicament to flow further into the corrugations (one of ordinary skill in the art would recognize that positioning the tubular sections at an 80 degree 
Regarding claim 16, Keldmann ‘423 discloses the cap maintains the first tubular section and the second tubular section in vertical alignment before removal of the removable cap (see Fig. 6 of Keldmann ‘423).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Keldmann (US 2012/0165482, hereinafter Keldmann ‘482) in view of Gray (US 4,579,114), Keldmann (US 2008/0190423, hereinafter Keldmann ‘423) and Faram (US 9,566,397), and further in view of Gengar (US 9,078,989). 
Regarding claim 2, the Keldmann ‘482 reference discloses a nasal fitting located on the second tubular section (end of second tubular section 12 that is to be inserted into nostril when used, see paragraph [0041] lines 1-8 of Keldmann ‘482 ), but does not disclose that the nasal fitting forms an airtight seal with the naris of the user when the nasal fitting is inserted into the naris and that the nasal fitting comprises a plurality of pliable rings of increasing diameter.
However, Gengar teaches (Figures 1-5) a nasal delivery device with a nasal fitting (nosepiece 23, having sealing lips 25, 26) on a tubular section (19), wherein the nasal fitting forms an airtight seal with the naris of the user when the nasal fitting is inserted into the naris (Col. 2 lines 34-37), wherein the a nasal fitting (23 in Gengar Figure 1) comprising a plurality of multi-tiered pliable rings (sealing lips 25 and 26) of increasing diameter (see Figure 1) (Col. 3 lines 50-57). 
.

 Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Keldmann (US 2012/0165482, hereinafter Keldmann ‘482) in view of Gray (US 4,579,114), Keldmann (US 2008/0190423, hereinafter Keldmann ‘423) and Faram (US 9,566,397), Gengar (US 9,078,989) and further in view of Denton (US 2013/0298902).
Regarding claim 3, Keldmann ‘482 discloses a nasal fitting having a conical shape (see nasal fitting 23 having sealing lips 25 and 26 in Figure 1 of Gengar), but does not explicitly disclose that the nasal fitting has a smooth surface. However, Denton teaches (Figure 5) a conical nose seal (116) having a smooth contact surface (paragraph [0050] lines 1-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nasal fitting of the Keldmann ‘482  reference to have a smooth contact surface as taught by Denton for the purpose improving comfort of the user during use of the device and preventing injury to the nose when inserting and removing the device.

  Claim 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Keldmann (US 2012/0165482, hereinafter Keldmann ‘482) in view of Gray (US 4,579,114), Keldmann (US 2008/0190423, hereinafter Keldmann ‘423) and Faram (US 9,566,397), Gengar (US 9,078,989) and further in view of Chintakis (US 2016/0271352).
Regarding claim 4, the modified Keldmann ‘482 reference discloses a tip located at a proximal end of the second tubular section (the end of a tube is inherently a tip, therefore the tip is the end of the second tube of Keldmann ‘482 inserted into a user’s nostril), wherein the nasal fitting (23 in Gengar Figure 1) is located along the second tubular section (the combination provides that the nasal fitting would be on the second tubular section since that would be the section that goes into the nose), and discloses that the tip extends beyond the nasal fitting such that the tip is located completely within a nasal cavity of the user when the nasal fitting is inserted into the naris of the user (the nasal fitting 23 in Figure 1 of Gengar is positioned below the tip of tube 18, therefore the tip of the tube extends beyond the nasal fitting and would therefore be located completely within a nasal cavity of the user when the fitting is inserted into the naris). Keldmann ‘482 does not disclose that the tip is cone-shaped. However, Chintakis teaches (Figures 1-3) a nasal tube insert having a cone-shaped tip (end of tube is tapered) (paragraph [0025] lines 1-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tip of Keldmann ‘482 such that the tip is cone-shaped as taught by Chintakis for the purpose of allowing for easier insertion of the tube in the nasal passage and improving comfort of the user when the tube is positioned within the nasal passage (Chintakis paragraph [0026] lines 6-11).
Regarding claims 5-6, Chintakis discloses a cone-shaped tip but discloses that the proximal end of the tubular section are angled inward at a range of 40-50 degrees to form the cone-shaped tip (paragraph [0025] lines 10-12), but does not teach a range of 30-40 degrees, or 
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inward angle of the proximal end of the tubular section to be angled inward at a range of 30-40 degrees or at for instance 38 degrees for the purpose of allowing for easier insertion of the tube in the nasal passage and reducing the likelihood of irritating the nasal passage of the user (paragraph [0026] lines 6-12 Chintakis), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See In re Aller 105 USPQ 233.

 Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Keldmann (US 2012/0165482, hereinafter Keldmann ‘482) in view of Gray (US 4,579,114), Keldmann (US 2008/0190423, hereinafter Keldmann ‘423) and Faram (US 9,566,397) and further in view of Moller (US 2011/0066136).
Regarding claim 11, Keldmann ‘482 discloses a one way valve along the interior of the first tubular section (valve 28 in Fig. 16), but does not disclose a second one way valve in series with the one way valve along the interior of the first tubular section. However, Moller teaches 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keldmann ‘482 to include a second one way valve in series with the one way valve along the interior of the first tubular member as taught by Moller for the purpose of creating a control chamber between the two valves to contain medicine that unintentionally moved upward (e.g. from tilting the device), thereby improving control of the device (paragraph [0044] lines 1-14 of Moller).
 
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Keldmann (US 2012/0165482, hereinafter Keldmann ‘482) in view of Gray (US 4,579,114), Keldmann (US 2008/0190423, hereinafter Keldmann ‘423) and Faram (US 9,566,397), and further in view of Tsutsui (US 8,827,946).
Regarding claim 12, Keldmann ‘482/Gray discloses a one way valve comprising an air inlet section (top of valve 16 of Gray connected to hose 13) having a tapered valve seal (tapered portion of valve 16 that piston portion 26 is pressed into when no air from inlet), an air inlet (region above tapered portion that air enters to push down piston 26 when large enough pressure), and a first mating portion (portion of valve 16 that locks with mating portion 31, see Annotated Figure 4 of Gray below); an air outlet section (base 31) having an abutment surface (projections 29 of base 31 abut spring 28, see Col. 3 lines 18-21), an air outlet (portion of curved tube 22 connected to base 31 that air passes through when piston 26 is depressed, see Annotated Figure 4 of Gray), and a second mating portion (side of base 31) wherein the first mating portion is joined to the second mating portion (side of base 31 has protrusion that join with portion of 

    PNG
    media_image2.png
    729
    424
    media_image2.png
    Greyscale

Keldmann ‘482/Gray does not disclose a shaft, wherein the shaft has a proximal end and a distal end, and wherein the proximal end of the shaft comprises a valve disk formed circumscribing the shaft; and a spring surrounding the distal end of the shaft, wherein a proximal 
[AltContent: textbox (First Annotated Figure 4 of Tsutsui)]
    PNG
    media_image3.png
    588
    549
    media_image3.png
    Greyscale
However, Tsutsui teaches (Figure 4) a nasal applicator (1) having a one-way valve comprising an air inlet section (u-shaped piece in First Annotated Figure 4 of Tsutsui below) having a tapered valve seal (tapered section that abuts valve disk 15), air inlet (3a), and first mating portion (see First Annotated Figure 4 of Tsutsui below).
 

The one-way valve of Tsutsui has an air outlet section (piece above u-shaped piece, see First Annotated Figure 4 of Tsutsui above) having an abutment surface (see First Annotated Figure 4 of Tsutsui above), air outlet (see First Annotated Figure 4 of Tsutsui above), and second mating portion (see First Annotated Figure 4 of Tsutsui above), wherein the first mating portion is interlocked to the second mating portion (see First Annotated Figure 4 of Tsutsui above).
The one-way valve of Tsutsui also comprises a shaft (see Second Annotated Figure 4 of Tsutsui below) having a scaffold construction, wherein the shaft has a proximal end and a distal end (see Second Annotated Figure 4 of Tsutsui below), and wherein the proximal end of the shaft comprises a valve disk (15) formed circumscribing the shaft (see Second Annotated Figure 4 of Tsutsui below, and Fig. 6B shows that disk has a hole to receive shaft, therefore valve disk circumscribes the shaft); and a spring (14) surrounding the distal end of the shaft (see Second Annotated Figure 4 of Tsutsui below), wherein a proximal end of the spring abuts the abutment surface and a distal end of the spring exerts a biasing force against the valve disk (see Second Annotated Figure 4 of Tsutsui below), causing the valve disk to form an airtight connection with the tapered valve seal to restrict airflow from the air outlet section to the air inlet section (Col. 7 lines 65-67 and Col. 8 line 1-25).
[AltContent: textbox (Second Annotated Figure 4 of Tsutsui)]
    PNG
    media_image4.png
    776
    483
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one way valve of the Gray reference to have a shaft, wherein the shaft has a proximal end and a distal end, and wherein the proximal end of the shaft comprises a valve disk formed circumscribing the shaft; and a spring surrounding the distal end of the shaft, wherein a proximal end of the spring abuts the abutment surface and a distal end of the spring exerts a biasing force against the valve disk, causing the valve disk to form an airtight connection with the tapered valve seal to restrict airflow from the air outlet section to the air inlet section as taught by Tsutsui detailed for the purpose of improving the stability of the spring by preventing the likelihood of bending (since the shaft is 
Regarding claim 13, the Gray reference discloses that when the air inlet receives an airflow force greater than the biasing force of the spring, the spring is compressed and the airtight connection is removed, allowing airflow from the air inlet to the air outlet (Gray discloses that valve disk 16 biased upward by spring 38, and when air pressure in direction of flow is great enough, disk 16 is pressed downward and spring 38 is further compressed. See Gray Col. 3 lines 14-31).





(2) Response to Argument
	Appellant’s arguments regarding rejections under 35 USC 103 have been fully considered, but are not found to be persuasive.
1. Independent claim 1
Claims 1, 10, and 14-16 should be rejected under 35 USC 103 as being unpatentable over U.S. Patent Application Publication No. 2002/0165482 (Keldmann ‘482) in view of U.S. Patent No. 4,579,114 (Gray), U.S. Patent Application No. 2008/0190423 (Keldmann ‘423), and U.S. Patent No. 9,566,397 (Faram).
Regarding rejection of claim 1, on page 4 paragraph 1 of the Appeal Brief, Appellant argued “it appear that the Examiner’s combination of references relies on conclusory statements and a hindsight construction not supported by the teachings of the prior art references. First, on claim 1 of the office action, the Examiner explicitly states “it would be obvious to one of ordinary skill in the art to position the proximal end of the second tubular section of the modified Keldmann ‘482 reference within the cap and abut the sealable opening (instead of the first tubular section).” There is no teaching for this modification in either cited Keldmann reference. It is well known that “rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” Id.at 988 (quoted in KSR Int 'I Co. v. Teleflex, Inc., 550 U.S. 398, 418 (2007)). Accordingly, Applicant submit that the Examiner is relying on conclusory statements about the prior art instead of the actual teachings of the prior art.”
The examiner respectfully disagrees for the following reasons.

Keldmann ‘482, the primary reference, discloses that the first tubular section includes a one-way valve (flap valve 28) that “prevents air from flowing through the tubular body 10 in the wrong direction if a patient by a mistake inhales through the tubular body 10 instead of blowing into the mouthpiece 11”. Keldmann ‘423, the teaching reference, discloses that placing the medicament in the sealed compartment of a cap prior to use, as opposed to within the corrugated section as disclosed by Keldmann ‘482, is beneficial because it affords for higher production speed and lower handling costs (paragraph [0067] of Keldmann ‘423) and reduces mechanical agitation of the medicament during transport of the device (paragraph [0038] Keldmann ‘423). Thus, there is motivation for combining the device of Keldmann ‘482 with the cap of Keldmann ‘423.
One of ordinary skill in the art would recognize that positioning the sealable opening of the cap of Keldmann ‘423 on the first tubular section of Keldmann ‘482 (having the one way valve) would negate the benefits of the one-way valve of Keldmann ‘482, because a user that mistakenly inhales would mistakenly inhale the medicament (as opposed to the medicament being blocked due to the one-way valve). Thus, with this fact is considered, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the sealable opening of the cap of Keldman ‘423 on the second tubular section of Keldmann ‘482 for the purpose of preventing inhalation of the medicament due to the nature of the one-way valve that prevents backflow. 

Appellant further argued, on page 4 paragraphs 2 and 3 of the Appeal Brief, Further, “it appears that the Examiner’s suggested modification is based purely on hindsight reasoning. Here, the Examiner is defining the problem in terms of its solution (as claimed), which the Federal Circuit has confirmed is illustrative of hindsight in selection of the prior art (Insite Vision Inc. v. Sandoz, Inc., 783 F.3d 853, 859 (Fed. Cir. 2015)). Appellants submit that the sole motivation for modifying Keldmann ‘482 as suggested by the Examiner is gleaned from Applicant’s specification. MPEP § 2142 states that “impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art”). “‘Any judgement on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper’” (MPEP § 2145(X)(A), quoting In re McLaughlin, 443 F.2d 1392, 1395 (CCPA 1971), (emphasis added).”
The examiner respectfully disagrees.
In response to Appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In this case, the use of a one-way valve by Keldmann ‘482 to prevent inhalation of the medicament makes the claimed positioning of the sealed opening on the second tubular section (as opposed to the first tubular section), an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention, because it illustrates that the medicament must be downstream of the valve prior to user exhalation in the tubular structure in order to prevent user inhalation of the medicament, and therefore the sealed opening must be placed on the second tubular section.
Appellant further argued (page 4 paragraph 4 and page 5 paragraph 1 of Appeal Brief) “the Examiner further makes similar statements on page 8 of the office action. The Examiner states that “one of ordinary skill in the art would recognize that the likelihood of more medicament from the medicament compartment reaching the patient is increased due to the medicament being released into the medicament delivery device closer to the user, therefore having less area to travel when being inhaled.” Appellants submit that this statement is unsupported by the Keldmann references as previous argued in Applicant’s January 28, 2020 arguments.”
The examiner respectfully disagrees.
The examiner would first like to note that this section is with respect to the teachings of the Faram reference and not Keldmann ‘423, therefore Appellant’s argument that the statement is unsupported by the Keldmann reference is moot. In addition, Appellant is reminded that there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” Id.at 988 (quoted in KSR Int 'I Co. v. Teleflex, Inc., 550 U.S. 398, 418 (2007)). In this case, “articulated reasoning with some rational underpinning to support the legal conclusion of obviousness” is provided on page 8 paragraph 2 of Final Office Action mailed 9/18/2020 (“because the direction of inhalation flow is opposite to the flow of the medicament depositing within the tubular sections, one of ordinary skill in the art would recognize that the likelihood of more medicament from the medicament compartment reaching the patient is increased due to the medicament being released into the medicament delivery device closer to the user, therefore having less area to travel when being inhaled”).
Appellant further argued (page 5 paragraphs 2-4 of Appeal Brief) that “Keldmann ‘482 teaches putting the medicament in the bendable section itself. Paragraph [0011] specifically mentions that the purpose is to make use of the corrugations to disperse the medicament…The passage specifically describe that the medicament passes over all the corrugations as the air flows and the medicament follows the airflow through all the corrugations... Thus, the primary reference teaches and requires that the medicament must pass through all the corrugations in one direction in order to operate properly”.
The examiner respectfully disagrees.
The passage highlighted by Appellant (paragraph [0011]) does not state that the medicament must pass through all the corrugations of the corrugated section, rather passage merely highlights the benefits of including the corrugated sections themselves in the device. 
Furthermore, even if this alleged fact was explicitly stated by Keldmann ‘482, this does not render the combination of a medicament cap having a sealable opening positioned on the 
	Appellant further argued (page 5 paragraph 5 and page 6 paragraphs 1-2 of Appeal Brief) that “Keldman ‘423 likewise teaches that the medicament traverses the entire path of the corrugations in one direction…Thus, Keldmann ‘423 specifically teaches that the medicament should be placed on the inlet side so it flows over the entire length of the corrugations and exits the outlet side in the same direction as the air flow”.
	The examiner respectfully disagrees.
	First, Appellant is reminded that Keldmann ‘423 is a teaching reference that is used to teach that the medicament is housed within a cap as opposed to being housed within the medicament delivery device prior to use, and is not used to teach operation of the medicament delivery device. Additionally, as mentioned above with respect to Keldmann ‘482, the passages of Keldmann ‘423 highlighted by Appellant (paragraphs [0005], [0038], and [0057]) do not state that the medicament must pass through all the corrugations of the corrugated section, rather passages state that there are benefits for the medicament to pass over the corrugations (and the longer the corrugation section that the medicaments pass over the better). 

Regarding rejections of 2-5 and 10-16, see above and examiner’s response to arguments regarding rejection of claim 1.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
Conferees:
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785         
                                                                                                                                                                                               

/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an